Citation Nr: 0914499	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  07-36 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to VA improved nonservice-connected pension 
benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The Veteran had active duty from October 1954 to September 
1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2007  rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

On his VA Form 9, Appeal to Board of Veterans' Appeals, 
received in November 2007, the Veteran indicated that he 
wanted a hearing before a Veterans Law Judge.  However, in a 
March 2008 correspondence, he withdraw the request. 


FINDING OF FACT

The Veteran's countable annualized income in 2007 and 2008, 
including a deduction for unreimbursed medical expenses, 
exceeds the maximum allowable pension rate.


CONCLUSION OF LAW

The Veteran's countable annualized income for 2007 and 2008 
is excessive for purposes of entitlement to VA improved, 
nonservice-connected disability pension benefits.  38 
U.S.C.A. §§ 1503, 1521, 1522 (West 2002); 38 C.F.R. §§ 
3.3(a)(3), 3.23, 3.271, 3.272, 3.273 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record that is 
necessary to substantiate the claim; that VA will seek to 
provide; and that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, VCAA notice is not required because the issue 
presented is limited to statutory interpretation, the notice 
provisions do not apply in this case.  Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 2004), 69 
Fed. Reg. 59989 (2004) (VA not required to provide notice of 
the information and evidence necessary to substantiate a 
claim where that claim cannot be substantiated because there 
is no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit).  
Further, a VA examination was not warranted because, as will 
be discussed in further detail in the following decision, the 
Veteran's income in 2007 and 2008 exceeded the maximum 
allowable pension rate.  Accordingly, the Board finds no 
prejudice toward the Veteran in proceeding with the 
adjudication of his claim.  

Analysis

Pursuant to 38 U.S.C.A. § 1521(a), improved (nonservice-
connected) pension is a benefit payable by VA to a veteran of 
a period of war who is permanently and totally disabled from 
non-service-connected disability not the result of the 
veteran's willful misconduct.  Basic entitlement exists if, 
among other things, the veteran's income is not in excess of 
the applicable maximum allowable pension rate specified in 38 
C.F.R. § 3.23, as changed periodically and reported in the 
Federal Register. See 38 U.S.C.A. § 1521; 38 C.F.R. § 
3.3(a)(3).  The maximum annual pension rate (MAPR) is 
periodically increased from year to year.  38 C.F.R. § 
3.23(a).  The maximum rates for improved pension shall be 
reduced by the amount of the countable annual income of the 
veteran.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(b). In 
addition, payment of a veteran's pension shall be denied or 
discontinued based upon consideration of the annual income of 
the veteran, the veteran's spouse, and the veteran's 
children.  38 U.S.C.A. § 1522(a); 38 C.F.R. § 3.274.

In determining annual income, all payments of any kind or 
from any source (including salary, retirement or annuity 
payments, or similar income, which has been waived) shall be 
included except for listed exclusions.  38 U.S.C.A. § 
1503(a); 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a).  Income 
from the Social Security Administration (SSA) is not 
specifically excluded under 38 C.F.R. § 3.272, nor is the SSA 
income of a spouse.  Such are therefore included as countable 
income. Medical expenses in excess of five percent of the 
MAPR, which have been paid, may be excluded from an 
individual's income for the same 12-month annualization 
period to the extent they were paid.  38 C.F.R. § 
3.272(g)(1)(iii).

Under 38 C.F.R. § 3.272, the following shall be excluded from 
countable income for the purpose of determining entitlement 
to improved pension: welfare; maintenance; VA pension 
benefits, payments under Chapter 15, including accrued 
pension benefits; reimbursement for casualty loss; profit 
from sale of property; joint accounts (accounts in joint 
accounts in banks and similar institutions acquired by reason 
of death of the other joint owner); and medical expenses in 
excess of five percent of the MAPR, which have been paid.

By a May 2007 application in the present case, the Veteran 
claimed entitlement to VA nonservice-connected disability 
pension benefits.  The claim was denied by the RO in July 
2007 on the basis of excessive income.  Information of record 
shows that, for 2007, the Veteran's monthly Social Security 
income was $1,429.50, his wife's monthly Social Security 
income was $540.50, and retirement pension from Laughlin 
Brothers was $57.00.  This is an annual income of $ 
24,324.00.  Medicare premiums totaled $ 2,244.00 ($93.50 
monthly for both Veteran and his wife), medical expenses paid 
to the VA Medical Center from May 2007 to November 2007 were 
$635.96, and expenses paid to Wal-Mart were $96.00 and to 
Lowes were $42.00.  Total medical expenses were $3,017.96.  
The RO has calculated the applicable five percent deduction 
at the MAPR for a veteran with one dependent to be $715.00 
which is subtracted from the total medical expenses.  This 
results in a medical expense reduction of $2,302.96 which is 
subtracted from the annual income.  The Veteran's annualized 
countable income as calculated for 2007 is therefore 
$22,021.04.

Effective December 1, 2006, the MAPR for a veteran with one 
dependent, and on the basis of presumed entitlement to 
special monthly pension at the aid and attendance rate, was 
$21,615.00.  See 38 C.F.R. § 3.23(a) (5). The MAPR is 
published in Appendix B of VA Manual M21-1, Part I, and is to 
be given the same force and effect as if published in VA 
regulations. 38 C.F.R. §§ 3.21, 3.23.

On the basis of the foregoing, the Veteran's countable annual 
income for 2007 exceeds the pertinent MAPR for the award of 
VA disability pension with one dependent and special monthly 
pension at the aid and attendance rate. While the Board can 
certainly empathize with any financial difficulty the Veteran 
is experiencing, he is not entitled to payment of VA pension 
benefits because his income exceeds the legal limit.

Moreover, the evidence of record shows that, for 2008, the 
Veteran's monthly Social Security income was $1,462.40, his 
wife's monthly Social Security income was $553.40, and 
retirement pension from Laughlin Brothers was $57.00.  This 
equates to an annual income of $24,873.60.  Medicare premiums 
totaled $3,087.56 ($96.40 monthly for both Veteran and his 
wife), medical expenses paid to the VA Medical Center from 
May 2007 to November 2007 were $635.96, and expenses paid to 
Wal-Mart were $ 96.00 and to Lowes were $42.00.  The total 
for medical expenses was $3,087.56.  The RO calculated the 
applicable five percent deduction at the MAPR for a veteran 
with one dependent to be $732.00 which is subtracted from the 
total medical expenses.  This results in a medical expense 
reduction of $2,355.56 which is subtracted from annual 
income.  The Veteran's annualized countable income as 
calculated for 2008 is therefore $22,518.04.

Effective December 1, 2007, the MAPR for a veteran with one 
dependent, and on the basis of presumed entitlement to 
special monthly pension at the aid and attendance rate, was 
$22,113.00.  See 38 C.F.R. § 3.23(a) (5). The MAPR is 
published in Appendix B of VA Manual M21-1, Part I, and is to 
be given the same force and effect as if published in VA 
regulations. 38 C.F.R. §§ 3.21, 3.23.

On the basis of the foregoing, the Veteran's countable annual 
income for 2008 also exceeds the pertinent MAPR for the award 
of VA disability pension with one dependent and special 
monthly pension at the aid and attendance rate. While the 
Board can certainly empathize with any financial difficulty 
the Veteran is experiencing, he is not entitled to payment of 
VA pension benefits because his income exceeds the legal 
limit.

Although recognizing the Veteran's honorable wartime service, 
the Board is nonetheless bound by the laws enacted by 
Congress, the regulations of the Department, the instructions 
of the Secretary, and the precedent opinions of the chief 
legal officer of the Department.  38 U.S.C.A. § 7104(c).  In 
this case, the law passed by Congress specifically prohibits 
the payment of VA pension benefits when the veteran's income 
exceeds certain levels.  The United States Court of Appeals 
for Veterans Claims has held that, where the law and not the 
evidence is dispositive, the claim should be denied due to 
the lack of entitlement under the law.  Because the Veteran's 
income exceeds the statutory limits, he is not legally 
entitled to payment of VA pension benefits, regardless of his 
honorable, wartime service.  Thus, the Veteran's claim must 
be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to VA improved, nonservice-connected disability 
pension benefits is denied.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


